Citation Nr: 0716928	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-14 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from December 1948 to May 
1952.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in May 2004 from the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Waco, Texas, which denied service connection for a back 
disability. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the hearing before the RO in May 2005, the veteran 
testified that he had been treated for his back disability by 
Dr. Tyson for the past thirty years.  Hearing Transcript, 
page 3.  He stated that recently, he underwent a CT scan of 
his back and Dr. Tyson told him that he had a herniated disc 
at L4-L5.  Hearing Transcript, pages 3-4.  

Review of the record shows that in August 2003, the RO 
requested the veteran's treatment records from Dr. Tyson and 
that medical reports dated from 1977 to 2003 were received.  
However, the reports do not show treatment for a back 
disorder, and there is no evidence showing that the RO 
requested the veteran's most recent medical reports dated 
from 2003 to present.  Given the veteran's testimony, 
additional development is required.  VA must attempt to 
obtain those pertinent private medical reports.

The Veterans Claims Assistance Act of 2000 (VCAA) 
specifically provides that as part of the duty to assist, the 
Secretary shall make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  
The Board believes that VA's duty to assist the veteran 
mandates further action to obtain the veteran's medical 
records for treatment of the back disability from Dr. Tyson.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
release, the RO/AMC should obtain all 
medical records showing treatment for a 
back disability, including any reports of 
CT scan or x-ray examination, from Dr. 
John P. Tyson, located at 104 Memorial 
Drive, Denison, Texas, 75020, for the 
time period of 1970 to present. 

2.  If necessary, accomplish any other 
development deemed appropriate, e.g., 
obtaining a VA medical opinion.  Then, 
the AMC/RO should readjudicate the issue 
on appeal.  If the desired benefit is not 
granted, a supplemental statement of the 
case should be furnished to the veteran 
and his representative.  The case should 
then be returned to the Board, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


